United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-1284
                                 ___________

Rodrick LeGrand,                    *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Missouri.
Area Resources for Community and    *
Human Services,                     *
                                    *
           Appellee.                *
                               ___________

                        Submitted: November 15, 2004
                            Filed: January 20, 2005
                                 ___________

Before RILEY, JOHN R. GIBSON, and GRUENDER, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

      Rodrick LeGrand (LeGrand) appeals the district court’s1 grant of summary
judgment in favor of Area Resources for Community and Human Services (ARCHS)
on LeGrand’s sexual harassment claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e-2000e-17, and the Missouri Human Rights Act (MHRA),
Mo. Rev. Stat. §§ 213.010-213.137. We affirm.



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
I.      BACKGROUND
        ARCHS, a non-profit organization, implemented the Sustainable Neighborhood
Initiative (Initiative), which sought to revitalize local communities through citizen
and neighborhood-driven planning. LeGrand worked for ARCHS as a neighborhood
facilitator, and he served the Covenant-Blu, Grand Center, and Vandeventer, Missouri
communities. As a neighborhood facilitator, LeGrand worked with residents and
community leaders to plan development of the community.                   LeGrand’s
responsibilities included organizing a Neighborhood Leadership Team, which
generated ideas to improve the neighborhood and provided direction to LeGrand to
facilitate such ideas.

       LeGrand’s direct supervisors were Initiative Coordinators Lisa Potts (Potts)
and Lucille Walton (Walton). The Initiative’s program included a Personnel
Committee, which utilized community members to evaluate ARCHS’s employees’
performance. The Personnel Committee advised Potts and Walton regarding
employment matters, but Potts and Walton had the final authority to hire, fire, and
discipline ARCHS’s employees.

      Father Maurice Nutt’s (Father Nutt) parish was located within the Covenant-
Blu, Grand Center, and Vandeventer communities. Father Nutt was an ARCHS board
member and a co-chair of the Initiative. As an ARCHS board member, Father Nutt
consulted and advised Potts and Walton on neighborhood issues. However, Father
Nutt was not a member of the Personnel Committee, and he did not make any
decisions or any recommendations regarding employment matters.

       LeGrand alleges Father Nutt made unwelcome sexual advances toward him on
three separate occasions. The first incident allegedly occurred on March 22, 2001,
when LeGrand visited Father Nutt’s church to give Father Nutt a community update.
After Father Nutt gave LeGrand a tour of the facilities and introduced LeGrand to
some of the church’s staff members, LeGrand claims Father Nutt asked LeGrand to
watch pornographic movies with him and “to jerk off with him” to relieve stress.

                                         -2-
LeGrand responded, “No, I’m not interested. I’m not gay. I’m married. I [don’t] get
down like that.” In April, LeGrand reported the incident to Potts and Walton, who
told LeGrand to document the incident in writing, which LeGrand did. A few weeks
later, Potts and Walton suggested LeGrand seek counseling through ARCHS’s
Employee Assistance Program (EAP). LeGrand met with an EAP counselor in May
2001.

       After the first incident, LeGrand tried to avoid Father Nutt. However, in
November, LeGrand encountered Father Nutt at the ARCHS office after Father Nutt
had a meeting with Potts and Walton. LeGrand contends Father Nutt (1) mentioned
the pornographic movies again; (2) suggested LeGrand would advance in the
company, if he watched “these flicks” and “jerk[ed Father Nutt’s] dick off”;
(3) “kissed [LeGrand] in the mouth”; (4) grabbed LeGrand’s buttocks; and
(5) “reached for [LeGrand’s] genitals.” LeGrand pushed Father Nutt in the chest and
said, “You motherfucker.” Father Nutt later admitted hugging and kissing LeGrand,
but Father Nutt believed the “peck on the lips” was “mutual.” Father Nutt also
admitted to “brush[ing LeGrand’s] crotch with the back of my hand [, . . . b]ecause
it seemed that [LeGrand] was stimulated by the hug.” The third incident allegedly
occurred in December, when Father Nutt briefly gripped LeGrand’s thigh while each
were seated at a table during a meeting at the ARCHS office.

      ARCHS maintains a sexual harassment policy, which is contained in its
employee handbook. When LeGrand was employed by ARCHS, he received a copy
of the employee handbook and was aware of the policy. The handbook’s “No-
Harassment Policy” states an employee should complain to his immediate supervisor,
and if the employee is not satisfied with the supervisor’s response, the employee
should contact the Human Resources Manager. LeGrand did not contact the Human
Resources Manager regarding his allegations against Father Nutt.

      On December 21, LeGrand filed a sexual harassment charge against ARCHS
with the Equal Employment Opportunity Commission (EEOC). After filing his

                                        -3-
EEOC charge, LeGrand visited an EAP counselor five times over the following six
months. In January 2002, LeGrand took medical leave from ARCHS. While
LeGrand was on medical leave, ARCHS eliminated all neighborhood facilitator
positions, including LeGrand’s position, due to a lack of funding. In August, ARCHS
offered LeGrand the opportunity to interview for the Community Development
Coordinator position, which LeGrand declined because he had accepted a position
with more pay at another organization.

      In February 2002, after the EEOC investigated LeGrand’s harassment charge,
ARCHS requested and received Father Nutt’s resignation from its Board of Directors.
ARCHS also disciplined both Potts and Walton for not following ARCHS’s “No
Harassment Policy.”

       LeGrand later sued ARCHS in federal court, claiming Father Nutt’s sexual
advances constituted quid pro quo sexual harassment and created a hostile work
environment. The district court ruled LeGrand’s quid pro quo sexual harassment
claim failed, because LeGrand did not establish he was subjected to tangible
employment action resulting from his refusal to submit to Father Nutt’s advances.
The district court also rejected LeGrand’s hostile work environment claim, because
(1) Father Nutt was not LeGrand’s supervisor; (2) Father Nutt was not LeGrand’s co-
worker; and (3) the harassment “was not so severe or pervasive as to alter a term,
condition, or privilege of LeGrand’s employment.”

       On appeal, LeGrand challenges the district court’s conclusion that (1) Father
Nutt was not LeGrand’s supervisor, and (2) Father Nutt’s conduct was not so severe
or pervasive as to constitute actionable sexual harassment. LeGrand does not appeal
the district court’s grant of summary judgment on his quid pro quo sexual harassment
claim.




                                        -4-
II.    DISCUSSION
       We review de novo a district court’s grant of summary judgment.
Schoolhouse, Inc. v. Anderson, 275 F.3d 726, 728 (8th Cir. 2002). When considering
a motion for summary judgment, we view the evidence in the light most favorable to
the nonmoving party. Id. Summary judgment is proper if there is no genuine issue
as to any material fact and the moving party is entitled to judgment as a matter of law.
Id.; Fed. R. Civ. P. 56(c). We analyze LeGrand’s hostile work environment claims
under both Title VII and the MHRA in the same manner. Weyers v. Lear Operations
Corp., 359 F.3d 1049, 1056 n.6 (8th Cir. 2004).

      In granting summary judgment to ARCHS, the district court determined Father
Nutt was neither LeGrand’s supervisor nor LeGrand’s co-worker. Because we
conclude LeGrand failed to establish a prima facie case of hostile work environment
sexual harassment, we do not address whether Father Nutt was LeGrand’s supervisor
or co-worker.

       To establish a prima facie case of hostile work environment sexual harassment,
LeGrand must prove (1) he is a member of a protected group, (2) he was subjected to
unwelcome sexual harassment, (3) the harassment was based on sex, and (4) the
harassment affected a term, condition, or privilege of his employment. Tuggle v.
Mangan, 348 F.3d 714, 720 (8th Cir. 2003) (citing Duncan v. Gen. Motors Corp., 300
F.3d 928, 933 (8th Cir. 2002)). Assuming LeGrand established the first three
elements, we will focus only on the fourth element. To meet his burden on the fourth
element, LeGrand “must demonstrate the unwelcome harassment was sufficiently
severe or pervasive as to affect a term, condition, or privilege of employment by
creating an objectively hostile or abusive environment.” Meriwether v. Caraustar
Packaging Co., 326 F.3d 990, 993 (8th Cir. 2003).

      “Sexual harassment ‘standards are demanding–to be actionable, conduct must
be extreme and not merely rude or unpleasant.’” Tuggle, 348 F.3d at 720 (quoting

                                          -5-
Alagna v. Smithville R-II Sch. Dist., 324 F.3d 975, 980 (8th Cir. 2003)). “‘More than
a few isolated incidents are required,’ and the alleged harassment must be ‘so
intimidating, offensive, or hostile that it poisoned the work environment.’” Id.
(quoting Scusa v. Nestle U.S.A. Co., 181 F.3d 958, 967 (8th Cir. 1999)). LeGrand
must prove his workplace was “permeated with discriminatory intimidation, ridicule,
and insult.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). We consider the
“totality of the circumstances” to determine whether a work environment is hostile
or abusive. Baker v. John Morrell & Co., 382 F.3d 816, 828 (8th Cir. 2004). We
look to a number of factors, including “the frequency of the discriminatory conduct;
its severity; whether it is physically threatening or humiliating, or a mere offensive
utterance; and whether it unreasonably interferes with an employee’s work
performance.” Harris, 510 U.S. at 23.

       Compared to other cases in which the Supreme Court and our circuit have
found the harassing conduct did not constitute sexual harassment, we believe the
harassment alleged in this case did not create an actionable hostile work environment.
In Duncan, we determined the plaintiff failed to show the harassing conduct was
“sufficiently severe or pervasive so as to alter the conditions of her employment, a
failure that dooms [her] hostile work environment claim.” Duncan, 300 F.3d at 935.
In Duncan, we considered five harassing incidents: a proposition for a relationship;
improper touching of the plaintiff’s hand on multiple occasions; a request the plaintiff
sketch a sexually objectionable planter; the posting of a “Man Hater’s Club” poster;
and a request the plaintiff “type the He-Men Women Haters beliefs.” Id. at 933-34.
The alleged harasser also had in his office a child’s pacifier in the shape of a penis
and a computer screen saver with a picture of a naked woman. Id. at 931. While the
harassment made the plaintiff uncomfortable and was “boorish, chauvinistic, and
decidedly immature,” we held it did not meet the standard necessary to be actionable.
Id. at 935. Thus, in overturning a jury verdict and concluding the district court
improperly denied the defendant’s post-trial motion for judgment as a matter of law,
we held the plaintiff did not show a sufficiently hostile work environment. Id.

                                          -6-
       Following Duncan, we have found summary judgment proper in several cases,
due to the plaintiff’s failure to meet the fourth element of a hostile environment
sexual harassment claim. See, e.g., Tuggle, 348 F.3d at 714, 722 (holding while the
plaintiff “was clearly subjected to harassing conduct,” it was not “actionable conduct”
where a co-worker made a number of comments based on the plaintiff’s sex and
posted a photograph showing the plaintiff’s “clothed rear end”); Ottman v. City of
Independence, 341 F.3d 751, 760 (8th Cir. 2003) (concluding the district court erred
in finding a triable issue for the jury where the conduct consisted of belittling and
sexist remarks on almost a daily basis); Meriwether, 326 F.3d at 993 (holding sexual
harassment claim failed where a co-worker grabbed the plaintiff’s buttock and then
confronted her about it the next day); Alagna, 324 F.3d at 977-78, 980 (concluding
the co-worker’s conduct was inappropriate, but not sufficiently severe or pervasive
where it included calls to the plaintiff’s home, frequent visits to her office,
discussions about relationships (not including sexual details) with his wife and other
women, touching the plaintiff’s arm, saying he “loved” her and she was “very
special,” placing romance novels in her faculty mailbox, and invading her personal
space).

       Viewing LeGrand’s claim in light of the demanding standard set by the
Supreme Court and by Duncan and its progeny, Father Nutt’s behavior did not rise
to the level of actionable hostile work environment sexual harassment. None of the
incidents was physically violent or overtly threatening. There can be no doubt Father
Nutt’s actions, admitted and alleged, ranged from crass to churlish and were
manifestly inappropriate; however, the three isolated incidents, which occurred over
a nine-month period, were not so severe or pervasive as to poison LeGrand’s work
environment. Therefore, we hold LeGrand failed to establish the existence of a trial-
worthy question of fact on his hostile work environment claim.




                                         -7-
III. CONCLUSION
     For the foregoing reasons, we affirm the district court’s grant of summary
judgment in favor of ARCHS.
                      _____________________________




                                      -8-